Citation Nr: 1411577	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran initially perfected an appeal of the denial of service connection for tinnitus.  In November 2011, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

Following the November 2011 hearing, the Veteran perfected an appeal of the denial of service connection for a hearing loss disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The November 2011 hearing before the undersigned was limited solely to the issue of entitlement to service connection for tinnitus (at the time of the prior hearing the Veteran had no perfected an appeal of the denial of service connection for hearing loss disability).  Thereafter, the Veteran perfected an appeal of the denial of service connection for a hearing loss disability by submitted a timely substantive appeal in April 2012.  On this VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a videoconference hearing before a member of the Board on the matter of entitlement to service connection for bilateral hearing loss.  Therefore, the case is remanded for a videoconference hearing to allow him the opportunity to present testimony on the issue of service connection for hearing loss disability.

The Board observes that a May 2012 private medical opinion suggests that tinnitus is worsened by hearing loss that is related to noise exposure in service.  Because the claim for tinnitus is inextricably intertwined with the claim for hearing loss, consideration of the tinnitus claim must be deferred.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a member of the Board to address the issue of entitlement to service connection for a hearing loss disability.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


